—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Joseph, J.), dated September 28, 1998, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The court correctly granted the defendants’ motion for sum*452mary judgment dismissing the complaint. The roadway on which the infant plaintiff allegedly sustained his injuries was under construction. The fact that its condition was open, obvious, and readily observable by the reasonable use of one’s senses (see, Ackermann v Town of Fishkill, 201 AD2d 441; Laluna v DGM Partners, 234 AD2d 519; Paulo v Great Atl. & Pac. Tea Co., 233 AD2d 380) precludes a finding of liability based on the alleged failure to post warnings.
The plaintiffs’ remaining contentions are without merit. Altman, J. P., Florio, H. Miller and Schmidt, JJ., concur.